DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tracking unit” in claim 8 with specification support in published [0043, 0044].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, line 7, it appears ‘exerted by the instrument’ should be inserted after “force” to clearly set forth which force is being referred to.
In claim 21, line 3, it appears ‘the’ should be inserted after ‘within’ to set forth the passageways that are previously introduced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 11-21, 23-29, 45, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Duindam ‘298 (WO 2016-191298 -cited by applicant) in view of Wallace (US Pub 2007/0197939 -cited by applicant).
Re claims 1, 45, 75: Duindam ‘298 discloses a medical device for use in a method and non-transitory medium with instructions executed on a processor (Abstract, 0079; see the software implemented on a processor to perform the method) comprising:
a flexible elongate instrument (0025, Fig 1; instrument 104);
an actuator for inserting and retracting the flexible elongate instrument (0025, Fig. 1; see manipulators 102); and
a control unit configured to determine a third force exerted by the instrument on tissue and shape information of the instrument [0026, 0034; see the “shape of the catheter” information and see the received “force and/or torque feedback].
Duindam ‘298 discloses all features including determining force [0034] but does not specifically determine one or more of: a first force being exerted by the actuator; or an amount of second force being applied at a proximal end of the instrument. However, Wallace teaches of determining a force being exerted by the actuator; or an amount of force being applied at a proximal end of the instrument (see claim 1 wherein forces are measured on the proximal end of the working catheter through a dithering cycle which is the force exerted by an actuator). It would have been obvious to the skilled artisan to modify Duindam ‘298, to teach of the force measurement as taught by Wallace, in order to improve guidance for instrument positioning.
Re claim 2: Duindam ‘298 discloses the control unit is configured to determine the shape using a shape sensor [0039; see the shape sensor 222].
Re claim 9: Duindam ‘298 discloses the tracking unit comprises a shape sensor or one or more fiducial markers [0039; see tracking system 230 and shape sensor 222 in Fig 2A].
Re claims 11, 12: Duindam ‘298 discloses all features except to determine the force exerted by the flexible elongate instrument on the tissue of the patient the control unit is further configured to: determine one or more of: a mass of the flexible elongate instrument; an acceleration of the proximal end of the flexible elongate instrument; an amount of friction in the medical device using a friction model; or an effect of gravity on the medical device and the flexible elongate instrument; and apply a mechanical model of the medical device. However, Wallace teaches determining the force exerted by the flexible elongate instrument on the tissue of the patient the control unit is further configured to: determine one or more of: a mass of the flexible elongate instrument; an acceleration of the proximal end of the flexible elongate instrument; an amount of friction in the medical device; or an effect of gravity on the medical device and the flexible elongate instrument; and apply a mechanical model of the medical device [0081, Fig 1A; see the working instrument 30 with its frictional forces and static coefficient of friction, which corresponds to a friction model]. It would have been obvious to the skilled artisan to modify Duindam ‘298, to determine an amount of friction as taught by Wallace, in order to provide for improve instrument positioning taking into account the friction amount encountered by the instrument.
Re claim 13: Duindam ‘298 discloses all features except to determine the force exerted by the flexible elongate instrument on the tissue of the patient the control unit is further configured to determine a first position of a first end of a compliant member; determine a second position of a second end of the compliant member opposite the first end; and determine the force based on a distance between the first and second positions and a stiffness of the compliant member. However, Wallace teaches to determine the force exerted by the flexible elongate instrument on the tissue of the patient the control unit is further configured to determine a first position of a first end of a compliant member; determine a second position of a second end of the compliant member opposite the first end; and determine the force based on a distance between the first and second positions and a stiffness of the compliant member (see claim 30 with the measurement of insertion and withdrawal forces between the dithering device and the proximal portion of the guide catheter, corresponding to a first and second position). It would have been obvious to the skilled artisan to modify Duindam ‘298, to measure the insertion and withdrawal forces as taught by Wallace, in order to improve the guidance of the instrument.
Re claims 14-16: Duindam ‘298 discloses all features except to determine the amount of force being applied to the proximal end of the instrument the control unit is configured to use a force sensor located proximal to the proximal end of the instrument, wherein the force sensor is located between an instrument body moved by the actuator and an instrument stage along which the instrument body is moved, and wherein the force sensor comprises a strain gauge, a spring sensor, or a piezoelectric force sensor. However, Wallace teaches to determine the amount of force being applied to the proximal end of the instrument the control unit is configured to use a force sensor located proximal to the proximal end of the instrument, wherein the force sensor is located between an instrument body moved by the actuator and an instrument stage along which the instrument body is moved, and wherein the force sensor comprises a strain gauge, a spring sensor, or a piezoelectric force sensor [0084, Fig 1A and 5; see the sensors placed at the proximal region and at the distal region, wherein the sensed force is that the of the instrument body moved and an instrument stage]. It would have been obvious to the skilled artisan to modify Duindam ‘298, to measure the insertion and withdrawal forces as taught by Wallace, in order to improve the guidance of the instrument.
Re claims 17, 23-26: Duindam ‘298 discloses all features except to determine the amount of force being applied to the proximal end of the flexible elongate instrument the control unit is configured to: sense a first force using a first force sensor located at an input of a drivetrain for actuating the flexible elongate instrument; sense a second force using a second force sensor located at an output of the drivetrain; determine a difference between the first force and the second force; and apply a compliance model for the drivetrain based on the determined difference and except for providing feedback to the operator when the force is higher than a threshold. However, Wallace teaches to determine the amount of force being applied to the proximal end of the flexible elongate instrument the control unit is configured to: sense a first force using a first force sensor located at an input of a drivetrain for actuating the flexible elongate instrument; sense a second force using a second force sensor located at an output of the drivetrain; determine a difference between the first force and the second force; and apply a compliance model for the drivetrain based on the determined difference (see claims 19 and 30; where an estimated force against a predetermined threshold value is compared and a warning is initiated when the force exceeds the threshold and also see the measured force of insertion and force of withdrawal using the distal and proximal force sensors, which corresponds to the difference in forces using a compliance model). The warning may be visual or haptic, wherein at least vibrating the input control corresponds to the haptic feedback (see claim 20 and 0088; referring to the audio warning and the vibrational signal). It would have been obvious to the skilled artisan to modify Duindam ‘298, to measure the insertion and withdrawal forces as taught by Wallace, in order to improve the guidance of the instrument.
Re claims 18-21: Duindam ‘298 discloses all features including registering the instrument to a model  where the model is registered to associate the modeled passageways in the model with the patient’s actual anatomy in the surgical environment including the instrument being inserted into the passageways [0057, Fig 2A; see the model 504], but does not disclose that the control unit is further configured to determine a force threshold for the medical device based on one or more of a model of the medical device, a model of the flexible elongate instrument, a driving state of the flexible elongate instrument, a size of the patient, a desired target location for a distal end of the flexible elongate instrument, a type of tissue through which the flexible elongate instrument is being navigated, a type of procedure being performed, or an operator preference. However, Wallace discloses the control unit is further configured to determine a force threshold for the medical device based on one or more of a model of the medical device, a model of the flexible elongate instrument, a driving state of the flexible elongate instrument, a size of the patient, a desired target location for a distal end of the flexible elongate instrument, a type of tissue through which the flexible elongate instrument is being navigated, a type of procedure being performed, or an operator preference (see claim 19; see the warning when the estimated force exceeds the threshold value). It would have been obvious to the skilled artisan to modify Duindam ‘298 to utilize a force threshold based on the model as taught by Wallace, in order to improve the guidance of the instrument.
Re claims 27-29: Duindam ‘298 discloses all features except an amount of haptic feedback depends on an amount by which the force exerted by the instrument on the tissue of the patient is higher than the force threshold; the control unit is further configured to: determine a plurality of force thresholds for the medical device; and provide an alert to an operator, the alert depending on which of the plurality of force thresholds the force exerted by the instrument on the tissue of the patient is higher than and which of the plurality of force thresholds the force exerted by the instrument on the tissue of the patient is lower than, the alert indicating an alert level regarding the force exerted by the flexible elongate instrument on the tissue of the patient; and the control unit is further configured to provide feedback to an operator when a change in force over a change in insertion distance is higher than a threshold. However, Wallace teaches an amount of haptic feedback depends on an amount by which the force exerted by the instrument on the tissue of the patient is higher than the force threshold (see claim 19 and 22 with the haptic feedback initiated when the force exceeds the threshold value); the control unit is further configured to: determine a plurality of force thresholds for the medical device; and provide an alert to an operator, the alert depending on which of the plurality of force thresholds the force exerted by the instrument on the tissue of the patient is higher than and which of the plurality of force thresholds the force exerted by the instrument on the tissue of the patient is lower than, the alert indicating an alert level regarding the force exerted by the flexible elongate instrument on the tissue of the patient; and the control unit is further configured to provide feedback to an operator when a change in force over a change in insertion distance is higher than a threshold (see claim 19 with the estimated force compared against a predetermined threshold where an alert is provided indicating the level of force). It would have been obvious to the skilled artisan to modify Duindam ‘298, as taught by Wallace, in order to improve the guidance of the instrument and to provide enhanced feedback to an operator.

Claim(s) 3-8, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Duindam ‘298 (WO 2016-191298 -cited by applicant) and Wallace (US Pub 2007/0197939 -cited by applicant), further in view of Duindam ‘124 (US Pub 2013/0204124 -cited by applicant).
Re claims 3-8, 22: Duindam’298/Wallace disclose all features including shape sensor 222 that is coupled to a tracking system that processes the received shape data [0039], but does not disclose that the control unit is further configured to determine a compression force in the instrument based on the shape by determining a curvature in a section of the instrument and apply a mathematical model of mechanical properties of the instrument or to determine a difference between an expected length of motion for a distal end of the instrument and an actual length of motion for the distal end, wherein the expected length is a length of travel of the proximal end of the instrument and the actual length is a length of motion of the distal end using a tracking unit. However, Duindam ‘124 teaches control unit is further configured to determine a compression force in the instrument based on the shape by determining a curvature in a section of the instrument and apply a mathematical model of mechanical properties of the instrument or to determine a difference between an expected length of motion for a distal end of the instrument and an actual length of motion for the distal end, wherein the expected length is a length of travel of the proximal end of the instrument and the actual length is a length of motion of the distal end using a tracking unit (see claims 75 and 76; see the forces applied to the flexible needle based on the shape of the needle that are calculated wherein a representation of the shape is compared with an expected shape thereby corresponding to the mathematical spring model for motion of the flexible instrument as it moves through a length of travel and for a length of motion). It would have been obvious to the skilled artisan to modify Duindam ‘298/Wallace, as taught by Duindam ‘124, in order to improve the guidance of the instrument and to provide enhanced feedback to an operator.
Re claims 10, 22: Duindam’298/Wallace disclose all features except for determining a current used to drive the actuator. However, Duindam ‘124 teaches of determining a current used to drive the actuator [0051; see the voltage and/or current meter for use with the resistance based sensors]. It would have been obvious to the skilled artisan to modify Duindam ‘298/Wallace, as taught by Duindam ‘124, in order to improve the guidance of the instrument by determining the current.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793